        Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 1 of 22



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    RICKY N. ALEXANDER,

                               Petitioner,
                                                                   OPINION and ORDER
         v.
                                                                        17-cv-786-jdp
    PAUL KEMPER, 1

                               Respondent.


        Petitioner Ricky Alexander, appearing pro se, is a prisoner incarcerated at Racine

Correctional Institution. Alexander was charged with sexually assaulting two girls who lived in

an apartment building in which he performed maintenance work. A mistrial was declared in

his first trial after the jury could not agree on verdicts for both counts. He was convicted of

both counts at his second trial.

        Alexander seeks a writ of habeas corpus under 28 U.S.C. § 2254, contending that the

convictions violated the Double Jeopardy Clause of the Fifth Amendment, that trial counsel

and appellate counsel were ineffective, and that his due process rights were violated. The

petition is fully briefed and ready for decision. For the reasons set forth below, I conclude that

Alexander has failed to show a denial of his constitutional rights. I will deny his petition.



                                        BACKGROUND

        The following facts are taken from the petition and the state court records provided by

Alexander and the state.



1
 I have amended the caption to name Kemper as the respondent because he is the warden of
the facility at which Alexander is currently incarcerated.
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 2 of 22



       Alexander had a job doing maintenance and custodial work for an apartment building

in Milwaukee. He would often hire two girls who lived in the building to help him with cleaning

work: AKG, who was nine years old at the times of the events in question, and PLF, who was

11.

       In Milwaukee County Case No. 2009CF5916, Alexander was charged with two counts

of first-degree sexual assault of a minor. The underlying allegations were that Alexander

grabbed PLF’s buttocks in a vacant apartment and then later that day raped AKG in a vacant

apartment.

       At Alexander’s first trial, in May 2010, witnesses included AKG, PLF, Christina

Hildebrand, the nurse examiner who treated AKG after the incident, and Debra Kaurala, a

DNA analyst. After about six hours of deliberations, the jury reported that it had a verdict on

one count but could not agree on the other count. The jury did not reveal its verdict to the

court. The judge instructed the jury to continue deliberating and see if the members could agree

on a verdict. After further deliberations, the jury reported that it no longer had a unanimous

verdict on either count. Alexander’s counsel moved for a mistrial, and the court granted the

motion.

       Alexander’s second trial was in March 2011. The state presented largely the same

evidence that it presented at the first trial. The jury found Alexander guilty on both counts,

and Alexander was sentenced to 30 years of confinement (25 years for the assault of AKG and

5 years for the assault of PLF) and 13 years of extended supervision.

       Alexander was appointed appellate counsel, who filed a postconviction motion alleging

that Alexander’s attorney at his second trial provided ineffective representation. The circuit

court denied that motion without a hearing. See Dkt. 14-3, at 134. Alexander’s appellate


                                               2
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 3 of 22



counsel then filed a “no-merit” brief under Wis. Stat. § 809.32, Dkt. 14-2, which is Wisconsin’s

procedure for implementing Anders v. California, 386 U.S. 738 (1967). Alexander responded,

identifying several issues he believed should be addressed on appeal. Dkt. 14-3. The Wisconsin

Court of Appeals agreed with counsel that there was no arguable merit to any appealable issue

and it affirmed the conviction. Dkt. 14-4; see also State v. Alexander, No. 2011AP2992-CRNM,

2014 WL 12664779 (Wis. Ct. App. Jan. 14, 2014).

       The Wisconsin Supreme Court summarily denied Alexander’s petition for review.

Dkt. 14-7. Alexander then filed a pro se motion for postconviction relief under

Wis. Stat. § 974.06, which raised several issues that had already been raised during the

no-merit proceedings. The court of appeals held that the claims were procedurally barred. I

have already determined that Alexander’s claims are not procedurally barred for purposes of

this habeas petition because the issues were raised in the original no-merit proceedings.

See Dkt. 26, at 4.



                                          ANALYSIS

       In his habeas petition, Alexander seeks relief on the grounds that the second trial

violated the Double Jeopardy Clause of the Fifth Amendment, his trial and appellate counsel

was ineffective, and that some of those violations also violated his right to due process.

       With some exceptions addressed below, the Wisconsin Court of Appeals addressed the

merits of Alexander’s claims during the no-merit-appeal proceedings, so this court’s review is

subject to the deferential standard of review under 28 U.S.C. § 2254(d). Under § 2254(d)(1),

Alexander must show that the state court’s decision was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme


                                               3
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 4 of 22



Court.” A decision is contrary to clearly established federal law if it applies a rule that is

different from governing law set forth in Supreme Court cases. Bailey v. Lemke, 735 F.3d 945,

949–50 (7th Cir. 2013). A decision involves an unreasonable application of Supreme Court

precedent if the decision identifies the correct governing rule of law, but it applies the law

unreasonably to the facts of the case. Id. To show that a state court decision was unreasonable,

“a state prisoner must show that the state court’s ruling on the claim being presented in federal

court was so lacking in justification that there was an error well understood and comprehended

in existing law beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562

U.S. 86, 103 (2011).

       Alternatively, Alexander can obtain relief if he shows that the state court’s adjudication

of his claims was based upon an unreasonable determination of the facts in light of the evidence

presented. 28 U.S.C. § 2254(d)(2). But again, the federal court owes deference to the state

court. The underlying state court findings of fact and credibility determinations are presumed

correct unless the petitioner comes forth with clear and convincing evidence to the contrary.

28 U.S.C. § 2254(e)(1); Campbell v. Smith, 770 F.3d 540, 546 (7th Cir. 2014).

A. Double jeopardy

       The Double Jeopardy Clause states that no person shall “be subject for the same offense

to be twice put in jeopardy of life or limb.” U.S. Const. Amend. V. The clause “guarantees that

the State shall not be permitted to make repeated attempts to convict the accused, thereby

subjecting him to embarrassment, expense and ordeal and compelling him to live in a

continuing state of anxiety and insecurity, as well as enhancing the possibility that even though

innocent he may be found guilty.” Blueford v. Arkansas, 566 U.S. 599, 605 (2012) (quoting

United States v. Martin Linen Supply Co., 430 U.S. 564, 569 (1977)).


                                               4
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 5 of 22



       In denying Alexander’s no-merit appeal, the court of appeals applied Wheeler v. State,

87 Wis. 2d 626, 633, 275 N.W.2d 651 (1979), which in turn cited United States v. Perez,

22 U.S. 579, 580 (1824), for the proposition that it does not violate the Double Jeopardy

Clause to retry a defendant after a mistrial is declared because of a hung jury. So the court

identified the correct standard to apply to this claim.

       Alexander contends that his right to be free from double jeopardy was violated because

the jury had reached a partial verdict during its deliberations at the first trial: the foreperson

announced that the jurors unanimously agreed as to one of the counts, but could not agree on

the other count. See Dkt. 14-28, at 8–12. But this type of argument has already been rejected

by the United States Supreme Court: in Blueford, the Court stated that the Double Jeopardy

Clause did not prohibit a second trial when jury foreperson announced that the jurors had

unanimously voted to acquit on two of the counts, but the trial court did not immediately

accept the partial verdict and the jury later announced that it was deadlocked after further

deliberations. The Court concluded that the jury’s announcement “was not a final resolution

of anything.” Blueford, 566 U.S. at 606. That’s the same problem that Alexander has. If

anything, his double-jeopardy argument is weaker than Blueford’s claim because the jury at

Alexander’s first trial did not announce that it had voted to acquit; the foreperson did not say

whether the jurors agreed to find Alexander guilty or not guilty. See Dkt. 14-28, at 8–12. So

Alexander’s double-jeopardy claim fails under Perez and Blueford.

B. Ineffective assistance of counsel and due process

       Alexander raises several claims based on the alleged ineffectiveness of his trial and

appellate counsel, adding that his due process rights were violated by a couple of those

violations. The Wisconsin Court of Appeals identified the correct standard to use in


                                                5
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 6 of 22



considering the ineffective assistance of counsel claims, citing State v. Snider, 2003 WI App

172, ¶ 20, 266 Wis. 2d 830, 668 N.W.2d 784, which relied on the well-established standard

set forth in Strickland v. Washington, 466 U.S. 688 (1984). To prevail under the Strickland

standard, a petitioner must demonstrate both constitutionally deficient performance by

counsel and actual prejudice as a result of the alleged deficiency. Williams v. Taylor, 529 U.S.

362, 390–91 (2000).

       To demonstrate deficient performance, Alexander must show that “counsel’s

representation fell below an objective standard of reasonableness.” Id. at 687–88. Counsel’s

errors must have been “so serious as to deprive the [petitioner] of a fair trial.” Id. at 687. “This

means identifying acts or omissions of counsel that could not be the result of professional

judgment.” Sussman v. Jenkins, 636 F.3d 329, 349 (7th Cir. 2011) (internal quotations and

citations omitted). To demonstrate actual prejudice, Alexander must show “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Strickland, 466 U.S. at 694.

       To prevail on an ineffective assistance of counsel claim under the deferential standard

in § 2254(d), the result is a doubly deferential form of review that asks “whether there is any

reasonable argument that counsel satisfied Strickland’s deferential standard.” Harrington, 562

U.S. at 89. This means that only a clear error in applying Strickland will support a writ of habeas

corpus. Allen v. Chandler, 555 F.3d 596, 600 (7th Cir. 2009). So long as the Wisconsin Court

of Appeals “took the constitutional standard seriously and produced an answer within the range

of defensible positions,” this court must deny relief. Taylor v. Bradley, 448 F.3d 942, 948 (7th

Cir. 2006) (citation omitted).




                                                 6
         Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 7 of 22



         This is so even for claims that the state courts summarily rejected rather than denying

following a well-reasoned decision; in that case, the petitioner must meet his burden “by

showing there was no reasonable basis for the state court to deny relief.” Harrington, 562 U.S.

at 98.

         1. Claims regarding AKG

            a. Trial counsel’s failure to seek exclusion of state’s expert testimony and
               DNA evidence

         Most of Alexander’s remaining claims concern his conviction for assaulting AKG, the

conviction for which he received the bulk of his sentence. I will start with those claims.

Alexander contends that his trial counsel should have moved for a pretrial hearing to exclude

the testimony of the state’s experts, Christina Hildebrand and Debra Kaurala, as well as the

DNA evidence presented during Kaurala’s testimony. Alexander also contends that his due

process rights were violated because there was no probative value to this evidence and it

prejudiced him unfairly.

         Specifically, Alexander refers to parts of nurse examiner Hildebrand’s testimony at the

first trial, in which she explained that she performed only an external gynecological exam of

AKG instead of using a speculum to perform an internal exam. Hildebrand said that she didn’t

use the speculum because AKG “had not yet reached the full stages of puberty yet . . . . She

was not sexually active.” Dkt. 14-24, at 105. She also stated that AKG’s hymen had a

“transection”—a separation of tissue—that Hildebrand thought could have been a tear or cut.

Alexander says that Hildebrand admitted that the transection could “just be how [AKG]

developed” instead of being caused by trauma. Id. at 109.




                                                7
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 8 of 22



       Alexander’s focus on Hildebrand’s testimony at the first trial is flawed for at least two

reasons. First, that trial ended in mistrial, so Hildebrand’s testimony at that trial did not

actually have any direct bearing on the convictions in this case. If what Alexander means is

that Hildebrand’s testimony at the first trial should have spurred his counsel to move to exclude

her testimony at the second trial, he runs into a second problem: he attacks only small parts of

Hildebrand’s testimony, but at both trials, the sum of her testimony was clearly probative and

not unfairly prejudicial. At both trials Hildebrand testified about six injuries to AKG’s labia,

hymen, and perihymenal tissue, and she stated that they were consistent with AKG’s version

of events, in which AKG was penetrated by the assailant’s finger and penis. Testimony from a

nurse about her examination of an alleged sexual assault victim is clearly evidence probative to

the question whether an assault occurred. The evidence was indeed harmful to Alexander’s

defense but it wasn’t unfairly prejudicial—it focused on the entirely appropriate question of

whether the examination showed that AKG had been assaulted.

       Alexander also argues that counsel was ineffective for failing at the second trial to

impeach Hildebrand with the above excerpts of her testimony from the first trial; Alexander

believes that Hildebrand’s testimony was inconsistent between the trials. The court of appeals

explicitly addressed this argument:

              This testimony was not inconsistent. Hildebrand testified that she
              did not use a speculum during the examination because the victim
              had not been sexually active before she was assaulted. The fact
              that the victim's hymen was transected during the assault is not
              inconsistent with the fact that the victim was a child who was not
              sexually active.

Alexander, 2014 WL 12664779, at *5.

       The court of appeals is correct that Hildebrand’s testimony between the trials wasn’t

materially inconsistent. Rather, Alexander misconstrues these portions of Hildebrand’s

                                               8
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 9 of 22



testimony. Alexander appears to believe that Hildebrand’s statement at the first trial that AKG

was “not sexually active” meant that AKG had not been raped. But that is not a reasonable

interpretation of Hildebrand’s statement—the point was that AKG had not been sexually active

before the assault. Hildebrand clearly wasn’t ruling out assault: her conclusion was that AKG’s

injuries were indeed consistent with AKG’s version of events.

       As for Hildebrand’s statement at the first trial that one of the transections of AKG’s

hymen could have been part of her natural development, Alexander’s briefing leaves out her

surrounding testimony. Hildebrand admitted at the first trial that the transection “could be”

caused naturally, but she went on to say that if the transection had developed naturally, it

would not cause AKG pain, which was at odds with AKG’s testimony that she indeed felt pain.

Dkt. 14-24, at 109. At the second trial, Hildebrand didn’t offer her opinion that the transection

could have occurred naturally, which Alexander calls inconsistent. But there’s no reason to

think that counsel at the second trial pointing this out would have helped Alexander, given

that Hildebrand discounted this theory because of AKG’s pain, not to mention the other five

injuries that Hildebrand discussed in her testimony. Given the sum of Hildebrand’s testimony,

Alexander comes nowhere close to showing that the court of appeals unreasonably applied

Strickland with regard to the failure to impeach Hildebrand.

       As for DNA analyst Kaurala, she testified that buccal swabs were taken from Alexander,

AKG’s younger brother, and AKG’s mother’s boyfriend to compare to the swabs taken from

AKG and her clothing. Kaurala tested a sample of saliva taken from AKG’s neck, and she stated

her expert opinion that the saliva contained Alexander’s “autosomal” DNA—only 1 in 7 trillion

people would have the same profile. See Dkt. 14-32, at 111; Dkt. 14-33, at 8. She also

presented evidence of “Y-STR” DNA profiles; Kaurala explained that a Y-STR DNA profile


                                               9
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 10 of 22



looks only at DNA markers on the Y chromosome. This allows scientists to isolate male DNA

from a sample that otherwise mostly contains female DNA (for example, AKG’s underwear).

But unlike an autosomal DNA profile, such as the one developed from the saliva on AKG’s

neck, a Y-STR profile is not precise enough to truly identify an individual source; for instance,

all male members in a paternal line share the same Y-STR profile.

       Kaurala made a Y-STR profile from AKG’s underwear; there was a mixture of DNA

from at least two males. She could not conclude that the sample was consistent with

Alexander’s Y-STR profile, but neither could she exclude Alexander as a contributor. Id. at 102.

Similarly, she could neither include nor exclude AKG’s brother or AKG’s mother’s boyfriend

as contributors.

       Swabs from AKG’s labia resulted in a Y-STR DNA profile consistent with Alexander’s

profile but not with the profiles of AKG’s brother or her mother’s boyfriend. According to

Kaurala, the probability of randomly selecting an African American male unrelated to

Alexander with the same Y-STR profile from the labial swab was 1 in 37. Id. at 111–113.

       Swabs from a gauze pad that AKG used to wipe her vaginal area resulted in a Y-STR

DNA profile with a mixture of two males. The profile found in larger concentration was

consistent with Alexander’s profile but not with the profiles of AKG’s brother or her mother’s

boyfriend. According to Kaurala, the probability of randomly selecting an African American

male with the same Y-STR profile as found in the gauze pad was 1 in 1,511. Id. at 113–115.

Kaurala could also rule out AKG’s mother’s boyfriend for the profile found in lesser

concentration in that swab, but she could not make any conclusions about AKG’s brother.

       There were also samples from which no DNA was recovered, such as swabs from AKG’s

inner thighs, mouth, and vagina, as well as pubic hair combings.


                                               10
      Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 11 of 22



       Alexander contends that the DNA evidence had no probative value because it did not

definitively prove that he assaulted AKG, and he contends that therefore the state failed to

prove his guilt. But there is no requirement that evidence needs to definitively prove something

to be admissible. In this case, the saliva autosomal DNA was probative because it identified

Alexander’s saliva on AKG’s neck; this corroborated AKG’s testimony that Alexander kissed

her neck during the assault. The Y-STR profiles from AKG’s labia and gauze pad had significant

probative value because they were consistent with Alexander’s profile and not the profiles of

AKG’s brother or her mother’s boyfriend. The evidence was not unduly prejudicial or

misleading to the jury: Kaurala made clear in her testimony that Y-STR DNA could not be

used to make a precise identification the way that autosomal DNA can. Dkt. 14-32, at 100–01.

Alexander points to the fact that swabs from AKG’s inner thighs, her mouth, “vaginal smear,”

and pubic hair did not reveal incriminating DNA evidence, but that doesn’t mean that the

swabs implicating Alexander were inadmissible. All of the test results had some probative value

and it was up to the jury to decide how to weigh them.

       Alexander also contends that his trial counsel was ineffective for failing to properly

cross-examine Kaurala. The court of appeals did not explicitly address each of the following

arguments, but I conclude that each argument is plainly meritless.

       Alexander says that trial counsel’s cross-examination was poor because counsel did not

understand DNA evidence because his lawyer prefaced a question on cross-examination to

Kaurala by saying, “I want to make sure I understand because I don't know a lot about this.”

Dkt. 14-33, at 8. But as pointed out by the court of appeals, “[l]awyers often review

information carefully and slowly with witnesses in order to help the jury understand the

information and ask questions so that a lay person without specialized knowledge can


                                              11
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 12 of 22



comprehend what is being explained.” Alexander, 2014 WL 12664779, at *4. The statement

was at least partly a rhetorical flourish. From the transcripts of the testimony and Alexander’s

counsel’s closing argument, there’s no reason to think that counsel was unable to understand

the evidence Kaurala presented. The court of appeals was correct to reject this argument.

       Alexander also argues that counsel failed to impeach Kaurala with he believes were

inconsistent statements between the first and second trials. Alexander says that during the first

trial, Kaurala testified that no male DNA was found on AKG’s vaginal swab, but during the

second trial, Kaurala testified that Y-STR DNA was recovered from AKG’s labial swabs and

the gauze pad from her vaginal area. These statements are all true: Kaurala tested three

different sets of swabs taken from AKG’s genital area: labial swabs, a vaginal swab, and a gauze

pad. And during both trials, Kaurala testified about all three sets of swabs. Compare Dkt. 14-25,

at 47–54 with Dkt. 14-32, at 104–14. Her testimony between the first and second trial was

virtually identical: not all three sets showed DNA consistent with Alexander. Counsel didn’t

fail to elicit testimony about the vaginal swabs from Kaurala.

       Alexander argues that counsel failed to impeach Kaurala by comparing the DNA test

results to the information about Alexander’s samples in the Wisconsin DNA databank, or by

questioning how Kaurala was able to get DNA results from such small samples of biological

material. But other than his own speculation, he doesn’t explain what basis he has for thinking

that these issues were problems with Kaurala’s testimony that counsel should have probed.

That isn’t enough to support a claim for habeas relief.

       Similarly, Alexander states that counsel was ineffective for failing to hire his own expert.

The court of appeals concluded that Alexander had not been prejudiced by his counsel’s

decision to not call a defense expert because “he did not explain what an outside DNA expert


                                               12
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 13 of 22



would have testified to that would be of significance to his case.” Alexander, 2014 WL

12664779, at *3. Alexander still does not explain how a defense expert would have made a

difference; all he does is speculate that an expert could have helped him. The court of appeals’

decision was not unreasonable: Alexander can’t win relief from his conviction without some

evidence showing how an expert would have helped him.

           b. Trial counsel’s failure to impeach AKG with prior inconsistent statements

       Alexander says that portions of AKG’s testimony at the second trial was inconsistent

with previous accounts she made to the police, to examining nurse Hildebrand, and at the first

trial. In particular, Alexander states:

           •   At the second trial, AKG said that the assault lasted ten minutes, but in some of
               her previous accounts she said that it lasted two to three minutes.

           •   At the second trial, AKG said that she heard Alexander click the lock on a door
               before he gave her an awkward hug leading into the assault. But previously, AKG
               had stated that Alexander clicked a lock after the hug and before the assault.

           •   At the second trial, AKG testified that the assault happened in the hallway
               outside the bathroom of a vacant apartment. But in her statement to nurse
               examiner Hildebrand the evening of the assault, she stated that the assault
               occurred in the bathroom itself.

       Alexander says that trial counsel was ineffective for failing to point out these

inconsistencies at the second trial, but counsel did point out two of those inconsistencies during

AKG’s cross-examination: (1) the discrepancy in AKG’s explanation of the length of the assault

wavering between three and ten minutes, Dkt. 14-32 at 31–32, and (2) the discrepancy in the

timing of Alexander locking a door either before or after hugging AKG, id. at 28–31. As for the

location of the assault, Hildebrand testified about much of the report at the second trial,

including AKG’s narrative suggesting that the assault happened in the bathroom itself. And

Alexander’s counsel made note of that in his closing argument, stating, “However, when she


                                               13
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 14 of 22



told Miss Hildebrand, she said it was the bathroom door that locked. So that didn’t make a lot

of sense either.” Dkt. 14-33, at 52. So the jury was indeed informed of that discrepancy in

AKG’s testimony too. Alexander’s argument about counsel failing to raise these discrepancies

is meritless because counsel did indeed raise them.

       Alexander also says that AKG’s testimony at the second trial about how male DNA

could have gotten on her underwear contradicted her testimony from her first trial. At the first

trial she testified that the DNA likely came from her brother folding her clothes, Dkt. 14-24,

at 72, but at the second trial she said that her mother’s boyfriend folded the laundry.

Dkt. 14-32, at 44. The court of appeals said that Alexander’s trial counsel “did point out alleged

inconsistencies in the testimony where it was appropriate to do so throughout the trial,”

Alexander, 2014 WL 12664779, at *3 (emphasis in original), which is incorrect because counsel

did not point out this particular inconsistency.

       But even considering the Strickland question de novo with regard to this argument,

Alexander is not entitled to habeas relief. AKG’s inconsistency was about a minor point—which

of the two other sampled males’ DNA could have been present in the underwear sample. The

jury did hear the evidence that the underwear sample contained more than one male’s DNA

and that none of the three potential donors (Alexander, AKG’s brother, and AKG’s mother’s

boyfriend) could be confirmed or ruled out. Despite the inconclusive nature of the underwear

evidence, the jury convicted Alexander, aided by the other DNA evidence pointing more

squarely toward Alexander, as well as AKG’s own testimony about the assault. If Alexander’s

point is that counsel harmed him by failing to raise another piece of evidence showing

inconsistencies in AKG’s various accounts of the events, it’s not reasonable to think that this

minor inconsistency could have changed the jury’s calculus. The jury had already heard about


                                               14
         Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 15 of 22



other more serious inconsistencies in AKG’s testimony and convicted Alexander anyway,

presumably because her credibility was significantly bolstered by the DNA evidence

incriminating Alexander and the medical evidence of AKG’s injuries. Because counsel’s failure

to impeach AKG on this inconsistency did not prejudice him, he is not entitled to relief on this

claim.

         Alexander argues that counsel should have shown him a portion of a recorded interview

in which AKG said that Alexander was the only person who ever touched “the sexual areas” of

her body or that kissed her on the mouth. Dkt. 17, at 13. He also argues that counsel should

have impeached AKG with the recording because the DNA evidence showed other male DNA

on her underwear and mouth. Alexander styles his claim against counsel for failing to make

him aware of the recording as a violation of his due process rights under Brady v. Maryland,

373 U.S. 83 (1963), which is incorrect—Brady concerns the duty of the prosecutor to turn over

material evidence favorable to the accused. Id. at 87. He also calls it an ineffective assistance

of counsel claim, which is closer to the mark, but the claim still fails because he cannot show

prejudice. The recording was consistent with AKG’s trial testimony: she did not testify at trial

that someone else had touched or kissed her. So the recording itself added nothing to the case,

and counsel was not ineffective for failing to share it with Alexander or the jury. Alexander is

correct that the DNA evidence on AKG’s underwear and mouth potentially raised inferences

contradicting her testimony, but that DNA evidence was indeed presented to the jury, and it

convicted Alexander anyway.




                                               15
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 16 of 22



           c. Trial counsel’s failure to call witnesses who would contradict AKG’s
              testimony

       Alexander contends that his trial counsel failed to subpoena and call as witnesses AKG’s

neighbors Gloria Bentley and Keisha Foster, who he says would have undermined AKG’s

credibility by rebutting AKG’s statement that following the assault she immediately went back

to her own apartment. Alexander says that Bentley and Foster would have testified that around

that time, AKG accompanied Alexander as he went door to door to ask for change for a $50

bill so that Alexander could pay AKG $10 for her help in performing maintenance tasks.

       The court of appeals concluded that Alexander had not shown that he was prejudiced

by his counsel’s failure to call Bentley:

               The circuit court properly denied the motion without a
               hearing. . . . Alexander did not allege sufficient facts to show that
               he was prejudiced by Bentley's failure to testify. He has not
               attached an affidavit from Bentley to show what her testimony
               would have been. According to the postconviction motion,
               Bentley would have testified that the victim came to her door with
               Alexander shortly after the assault to ask for change for a $50 bill
               and, at that time, it did not appear to Bentley that there was
               anything wrong with the victim. Even if Bentley testified as
               Alexander claims she would, we agree with the circuit court that
               the purported testimony would not have been “sufficient to
               damage the credibility of the victim or alter the outcome of the
               case.”

Alexander, 2014 WL 12664779, at *3. The court appears to have been incorrect when it said

that Alexander dd not provide a copy of Bentley’s affidavit, because the affidavit is attached

Alexander’s no-merit-appeal response. See Dkt. 14-3, at 80. Nonetheless, the affidavit says what

Alexander told the court it said: Bentley saw AKG with Alexander asking for change for a $50

bill, and that AKG “was not crying.” Id. So the court analyzed a correct summary of Bentley’s

affidavit. The court’s conclusion was that Bentley’s testimony would not have been sufficient

to damage AKG’s credibility. The court of appeals followed the reasoning of the circuit court,

                                                16
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 17 of 22



which stated that Bentley’s testimony would not have damaged AKG’s credibility or altered

the outcome of the case because Bentley “was not present in the apartment where the sexual

assault occurred.” Dkt. 14-3, at 134.

       This isn’t an unreasonable application of Strickland’s prejudice prong. 2 Bentley wasn’t

an eyewitness to what happened inside the vacant apartment. So her testimony could not have

directly contradicted AKG’s testimony about the assault itself. It may have chipped away at

AKG’s credibility more generally, and I understand the logic of Alexander’s argument that one

might not expect a victim of sexual assault to remain in close proximity to the assailant

following the assault. Counsel had already raised other inconsistencies in AKG’s testimony,

and the more evidence that counsel could marshal to impeach AKG’s credibility the better.

       But “[i]n weighing the effect of counsel’s errors, the court must consider the totality of

the evidence before the judge or jury.” Hough v. Anderson, 272 F.3d 878, 891 (7th Cir. 2001).

A verdict that is overwhelmingly supported by the record is less likely to have been affected by

errors than one that is only weakly supported by the record. Id. See also Strickland, 466 U.S. at

696. The jury convicted Alexander despite counsel raising various inconsistencies in AKG’s

testimony, and it’s understandable why: the medical evidence showed injuries consistent with

AKG’s version of events and the DNA evidence incriminating Alexander was also consistent

with AKG’s account. Inconsistencies at the margins of AKG’s account weren’t enough to sway

the jury. And as I’ll discuss further below, the jury also convicted Alexander on the assault of


2
  It’s not obvious that counsel was deficient in failing to have Bentley testify given her change
of heart after providing an affidavit. Although neither the parties nor the state courts discuss
it, Alexander’s counsel indeed attempted to subpoena Bentley, but his investigator reported
that Bentley refused to accept a subpoena from the investigator, instead saying, “If I have to
testify in court, I don’t know shit. I will forget everything!” Dkt. 14-3, at 82. It’s possible that
counsel concluded that it wouldn’t ultimately have been helpful to call Bentley.

                                                17
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 18 of 22



PLF even though there was a similar question of PLF spending time with Alexander after her

assault. The court of appeals’ conclusion that there wasn’t a reasonable probability that

Bentley’s testimony would alter this balance is a conclusion that fairminded judges could reach.

So I will not grant Alexander habeas relief on this aspect of his claims.

       The court of appeals did not explicitly address Foster’s testimony, and unlike with

Bentley, Alexander does not have an affidavit from her. But what he has provided shows that

Foster would have been even less helpful to his defense. Alexander attached to his no-merit

response a copy of an email from his trial counsel’s investigator to counsel, stating that Foster

said, “‘I saw the little girl. She was crying and was very distressed.” Dkt. 14-3, at 90. Even if I

infer that Foster in fact was referring to seeing AKG at her door with Alexander regarding

change for the $50 bill, the testimony that AKG was crying and “very distressed” actually tends

to corroborate the key part of AKG’s testimony—that she was assaulted—even if it undermines

AKG’s statement that she did not go around with Alexander asking for change. It was clearly

reasonable for counsel not to have Foster testify in a way that would almost certainly damage

Alexander.

       2. Claims regarding PLF

       At the second trial, PLF testified that after Alexander grabbed her buttocks, she went

to AKG’s apartment but she did not tell AKG or AKG’s mother about the assault. Dkt. 14-31,

at 38. Alexander contends that this was inconsistent with a police report memorializing AKG’s

statement saying that while PLF’s mother and AKG’s mother were waiting to talk to the police

about AKG’s assault, PLF told them that Alexander smacked her buttocks, Dkt. 17-2, at 2, and

he argues that counsel should have pressed PLF on this contradiction. But these statements do

not actually contradict each other: the statement that PLF made at trial concerned the time


                                                18
      Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 19 of 22



immediately following PLF’s assault, before AKG had been assaulted. The statement in the

police report is about an event occurring later that day, after AKG had been assaulted. So this

wasn’t a discrepancy that counsel needed to point out on cross-examination.

       Alexander also says that counsel should have asked PLF about why she didn’t act like

someone who had just been sexually assaulted—she didn’t immediately go back to her own

apartment to tell her mother about the assault; instead she went back with AKG to spend time

with Alexander soon after the assault. But Alexander’s counsel did cross-examine PLF on these

topics: he asked PLF why she didn’t immediately go home, and he elicited testimony about

PLF not telling AKG about the assault and instead how she and AKG spent time with Alexander

later that day. Dkt. 14-31, at 58–65. PLF’s responses were that she was scared and confused,

and she “didn’t know what [she] should have done.” Id. at 59–66. Counsel also discussed that

testimony in his closing arguments, using it to challenge PLF’s credibility. Id. at 48–49. So

Alexander is incorrect when he contends that counsel failed to impeach PLF on this issue.

       Alexander says that his counsel should have submitted the original criminal complaint,

which included charges for the assault of AKG but not for the assault of PLF. But the district

attorney’s charging decisions have nothing to do with PLF’s credibility and they are not

evidence of what actually occurred. So Alexander can’t show that he was prejudiced by counsel

failing to submit the complaint as evidence.

       Alexander says that counsel should have investigated AKG’s and PLF’s mothers’ motives

to potentially get their daughters to fabricate the assaults out of jealousy because Alexander

was dating both of the mothers at that time. The court of appeals stated the following about

this argument:

              [Alexander] contends that [counsel] failed to investigate motives
              that the victims might have had to provide false testimony. He

                                               19
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 20 of 22



               states that the mothers of both victims might have been jealous
               of one another because he had dated both of them, and they could
               have caused their daughters to lie about the assaults due to their
               jealous feelings. There is nothing whatsoever in the record before
               us that supports these bald assertions. Moreover, if Alexander
               thought that the victims might have a motive to lie, he should
               have informed his lawyer of that fact, rather than fault his lawyer
               on appeal for failing to investigate on appeal. There would be no
               arguable merit to this claim.

Alexander, 2014 WL 12664779, at *3.

       In his habeas briefing, Alexander doesn’t explain how this reasoning is wrong, only citing

one piece of evidence, from a police report memorializing interviews with AKG and her mother,

AMG:

               AMG further states that [PLF’s mother and Alexander] seem close
               and he spends much time with [PLF’s mother], AMG suspects
               that they could be dating but AMG is not sure of this, AMG also
               felt offended because [PLF’s mother] questioned her as though
               her daughter AKG might be lying about the assault.

Dkt. 14-3, at 86. Alexander also now says that he told trial counsel that he was dating both

mothers. In his no-merit-appeal response, he didn’t say that he told trial counsel that he was

dating both mothers, so there’s no basis for saying that the court of appeals’ reasoning on this

issue was incorrect.

       But even if I considered the issue de novo with the benefit of Alexander’s new briefing

and evidence, I would not conclude that counsel was ineffective. “[C]ounsel has a duty to make

reasonable investigations or to make a reasonable decision that makes particular investigations

unnecessary.” Strickland, 466 U.S. at 691. Even with his additional briefing, Alexander presents

no more than utter speculation that the mothers coached their daughters into falsifying their

accusations against him. Without more evidence showing that investigating this issue further

would have been reasonable, Alexander fails to show that counsel was deficient in this regard.


                                               20
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 21 of 22



       3. Ineffective assistance of appellate counsel

       Alexander contends that his appellate counsel was ineffective for filing a no-merit brief

instead of consulting with him and raising on appeal the multiple meritorious arguments he

identified. But I’ve already concluded that Alexander’s double-jeopardy claim is meritless. And

because the rest of Alexander’s claims against his appellate counsel are predicated on trial

counsel’s alleged errors, “the two claims rise and fall together.” Johnson, 624 F.3d at 793.

Alexander has not shown that trial counsel was ineffective for any reason so Alexander cannot

succeed on a claim that appellate counsel should have challenged trial counsel’s performance.

Accordingly, Alexander is not entitled to relief on this claim.

C. Certificate of appealability

       Under Rule 11 of the Rules Governing Section 2254 Cases, the court must issue or

deny a certificate of appealability when entering a final order adverse to a petitioner. A

certificate of appealability will not issue unless the petitioner makes “a substantial showing of

the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires a petitioner to

demonstrate “that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282 (2004)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under the controlling standard, this

requires a petitioner to show “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the issues

presented were ‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003) (internal quotations and citations omitted). Although the rule allows

a court to ask the parties to submit arguments on whether a certificate should issue, it is not

necessary to do so in this case. For the reasons already stated, I conclude that Alexander has


                                               21
       Case: 3:17-cv-00786-jdp Document #: 35 Filed: 08/13/20 Page 22 of 22



failed to make a substantial showing of a denial of a constitutional right. Because reasonable

jurists would not otherwise debate whether a different result was required, I will not issue

Alexander a certificate of appealability.



                                            ORDER

       IT IS ORDERED that:

       1. Petitioner Ricky N. Alexander’s petition for a writ of habeas corpus under 28 U.S.C.
          § 2254, Dkt. 1, is DENIED.

       2. Alexander is DENIED a certificate of appealability. He may seek a certificate from
          the court of appeals under Fed. R. App. P. 22.

       Entered August 13, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                              22
